INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (the "Agreement") is made as of
May 16, 2003, by and between SOUTHWALL TECHNOLOGIES, INC., a Delaware
corporation ("Grantor"), and PACIFIC BUSINESS FUNDING, a division of Cupertino
National Bank, a Federal chartered bank ("Secured Party").

RECITALS



Secured Party has agreed to make certain advances of money and to extend certain
financial accommodations to Grantor (the "Loans") in the amounts and manner set
forth in that certain Domestic Factoring Agreement dated as of May 16, 2003, as
amended from time to time (the "Credit Agreement;" all capitalized terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement). Secured Party is willing to make the Loans to Grantor, but only upon
the condition, among others, that Grantor shall grant to Secured Party a
security interest in all of Grantor's right title, and interest in, to and under
all of the Collateral whether presently existing or hereafter acquired.

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

Grant of Security Interest
. As collateral security for the prompt and complete payment and performance of
all of Grantor's present or future indebtedness, obligations and liabilities to
Secured Party, Grantor hereby grants a security interest and mortgage to Secured
Party, as security, in and to Grantor's entire right, title and interest in, to
and under all of its intellectual property, including without limitation the
following (all of which shall collectively be called the "Collateral"):
 a. Any and all copyright rights, copyright applications, copyright
    registrations and like protections in each work or authorship and derivative
    work thereof, whether published or unpublished and whether or not the same
    also constitutes a trade secret, now or hereafter existing, created,
    acquired or held, including without limitation those set forth on Exhibit A
    attached hereto (collectively, the "Copyrights");
 b. Any and all trade secrets, and any and all intellectual property rights in
    computer software and computer software products now or hereafter existing,
    created, acquired or held;
 c. Any and all design rights which may be available to Grantor now or hereafter
    existing, created, acquired or held;
 d. All patents, patent applications and like protections including without
    limitation improvements, divisions, continuations, renewals, reissues,
    extensions and continuations-in-part of the same, including without
    limitation the patents and patent applications set forth on Exhibit B
    attached hereto (collectively, the "Patents");
 e. Any trademark and servicemark rights, whether registered or not,
    applications to register and registrations of the same and like protections,
    and the entire goodwill of the business of Grantor connected with and
    symbolized by such trademarks, including without limitation those set forth
    on Exhibit C attached hereto (collectively, the "Trademarks");
 f. Any and all claims for damages by way of past, present and future
    infringement of any of the rights included above, with the right, but not
    the obligation, to sue for and collect such damages for said use or
    infringement of the intellectual property rights identified above;
 g. All licenses or other rights to use any of the Copyrights, Patents or
    Trademarks, and all license fees and royalties arising from such use to the
    extent permitted by such license or rights;
 h. All amendments, renewals and extensions of any of the Copyrights, Trademarks
    or Patents; and
 i. All proceeds and products of the foregoing, including without limitation all
    payments under insurance or any indemnity or warranty payable in respect of
    any of the foregoing.

Covenants and Warranties
. Grantor represents, warrants, covenants and agrees as follows:
 a. Grantor is now the sole owner of the Collateral, except for licenses granted
    by Grantor to its customers in the ordinary course of business;
 b. Except as set forth in the Schedule, Grantor's rights as a licensee of
    intellectual property do not give rise to more than five percent (5%) of its
    gross revenue in any given month, including without limitation revenue
    derived from the sale, licensing, rendering or disposition of any product or
    service;
 c. Performance of this Agreement does not conflict with or result in a breach
    of any agreement to which Grantor is party or by which Grantor is bound;
 d. During the term of this Agreement, Grantor will not transfer or otherwise
    encumber any interest in the Collateral, except for licenses granted by
    Grantor in the ordinary course of business or as set forth in this
    Agreement;
 e. To its knowledge, each of the Patents is valid and enforceable, and no part
    of the Collateral has been judged invalid or unenforceable, in whole or in
    part, and no claim has been made that any part of the Collateral violates
    the rights of any third party;
 f. Grantor shall deliver to Secured Party within thirty (30) days of the last
    day of each fiscal quarter, a report signed by Grantor, in form reasonably
    acceptable to Secured Party, listing any applications or registrations that
    Grantor has made or filed in respect of any patents, copyrights or
    trademarks and the status of any outstanding applications or registrations.
    Grantor shall promptly advise Secured Party of any material change in the
    composition of the Collateral, including but not limited to any subsequent
    ownership right of the Grantor in or to any Trademark, Patent or Copyright
    not specified in this Agreement;
 g. Grantor shall (i) protect, defend and maintain the validity and
    enforceability of the Trademarks, Patents and Copyrights (ii) use reasonable
    efforts to detect infringements of the Trademarks, Patents and Copyrights
    and promptly advise Secured Party in writing of material infringements
    detected and (iii) not allow any Trademarks, Patents or Copyrights to be
    abandoned, forfeited or dedicated to the public without the written consent
    of Secured Party, which shall not be unreasonably withheld;
 h. Grantor shall register or cause to be registered (to the extent not already
    registered) with the United States Patent and Trademark Office or the United
    States Copyright Office, as the case may be, those registerable intellectual
    property rights now owned or hereafter developed or acquired by Grantor to
    the extent that Grantor, in its reasonable business judgment, deems it
    appropriate to so protect such intellectual property rights
 i. Grantor shall promptly give Secured Party written notice of any applications
    or registrations of intellectual property rights filed with the United
    States Patent and Trademark Office, including the date of such filing and
    the registration or application numbers, if any. Grantor shall (i) give
    Secured Party not less than 30 days prior written notice of the filing of
    any applications or registrations with the United States Copyright Office,
    including the title of such intellectual property rights to be registered,
    as such title will appear on such applications or registrations, and the
    date such applications or registrations will be filed, and (ii) prior to the
    filing of any such applications or registrations, shall execute such
    documents as Secured Party may reasonably request for Secured Party to
    maintain its perfection in such intellectual property rights to be
    registered by Grantor, and upon the request of Secured Party, shall file
    such documents simultaneously with the filing of any such applications or
    registrations. Upon filing any such applications or registrations with the
    United States Copyright Office, Grantor shall promptly provide Secured Party
    with (i) a copy of such applications or registrations, without the exhibits,
    if any, thereto, (ii) evidence of the filing of any documents requested by
    Secured Party to be filed for Secured Party to maintain the perfection and
    priority of its security interest in such intellectual property rights, and
    (iii) the date of such filing.
 j. This Agreement creates, and in the case of after acquired Collateral, this
    Agreement will create at the time Grantor first has rights in such after
    acquired Collateral, in favor of Secured Party a valid and perfected first
    priority security interest in the Collateral in the United States securing
    the payment and performance of the obligations evidenced by the Credit
    Agreement;
 k. All information heretofore, herein or hereafter supplied to Secured Party by
    or on behalf of Grantor with respect to the Collateral is accurate and
    complete in all material respects;
 l. Grantor shall not enter into any agreement that would materially impair or
    conflict with Grantor's obligations hereunder without Secured Party's prior
    written consent, which consent shall not be unreasonably withheld. Grantor
    shall not permit the inclusion in any material contract to which it becomes
    a party of any provisions that could or might in any way prevent the
    creation of a security interest in Grantor's rights and interests in any
    property included within the definition of the Collateral acquired under
    such contracts; and
 m. Upon any executive officer of Grantor obtaining actual knowledge thereof,
    Grantor will promptly notify Secured Party in writing of any event that
    materially adversely affects the value of any Collateral, the ability of
    Grantor to dispose of any Collateral or the rights and remedies of Secured
    Party in relation thereto, including the levy of any legal process against
    any of the Collateral.

Secured Party's Rights
. Secured Party shall have the right, but not the obligation, to take, at
Grantor's sole expense, any actions that Grantor is required under this
Agreement to take but which Grantor fails to take, after fifteen (15) days'
written notice to Grantor. Grantor shall reimburse and indemnify Secured Party
for all reasonable costs and reasonable expenses incurred in the reasonable
exercise of its rights under this section 3.
Inspection Rights
. Grantor hereby grants to Secured Party and its employees, representatives and
agents the right to visit, during reasonable hours upon prior reasonable written
notice to Grantor, any of Grantor's plants and facilities that manufacture,
install or store products (or that have done so during the prior six-month
period) that are sold utilizing any of the Collateral, and to inspect the
products and quality control records relating thereto upon reasonable written
notice to Grantor and as often as may be reasonably requested.
Further Assurances; Attorney in Fact
.
 a. On a continuing basis, Grantor will make, execute, acknowledge and deliver,
    and file and record in the proper filing and recording places in the United
    States, all such instruments, including appropriate financing and
    continuation statements and collateral agreements and filings with the
    United States Patent and Trademark Office and the Register of Copyrights,
    and take all such action as may reasonably be deemed necessary or advisable,
    or as requested by Secured Party, to perfect Secured Party's security
    interest in all Copyrights, Patents and Trademarks and otherwise to carry
    out the intent and purposes of this Agreement, or for assuring and
    confirming to Secured Party the grant or perfection of a security interest
    in all Collateral.
 b. Grantor hereby irrevocably appoints Secured Party as Grantor's
    attorney-in-fact, with full authority in the place and stead of Grantor and
    in the name of Grantor, from time to time in Secured Party's discretion, to
    take any action and to execute any instrument which Secured Party may deem
    necessary or advisable to accomplish the purposes of this Agreement,
    including (i) to modify, in its sole discretion, this Agreement without
    first obtaining Grantor's approval of or signature to such modification by
    amending Exhibit A, Exhibit B and Exhibit C, hereof, as appropriate, to
    include reference to any right, title or interest in any Copyrights, Patents
    or Trademarks acquired by Grantor after the execution hereof or to delete
    any reference to any right, title or interest in any Copyrights, Patents or
    Trademarks in which Grantor no longer has or claims any right, title or
    interest, (ii) to file, in its sole discretion, one or more financing or
    continuation statements and amendments thereto, relative to any of the
    Collateral without the signature of Grantor where permitted by law and (iii)
    after the occurrence of an Event of Default, to transfer the Collateral into
    the name of Secured Party or a third party to the extent permitted under the
    California Uniform Commercial Code.

Events of Default
. The occurrence of any of the following shall constitute an Event of Default
under the Agreement:
 a. An Event of Default occurs under the Credit Agreement; or
 b. Grantor breaches any warranty or agreement made by Grantor in this Agreement
    and, as to any breach that is capable of cure, Grantor fails to cure such
    breach within five (5) days of the occurrence of such breach.

Remedies
. Upon the occurrence and continuance of an Event of Default, Secured Party
shall have the right to exercise all the remedies of a secured party under the
California Uniform Commercial Code, including without limitation the right to
require Grantor to assemble the Collateral and any tangible property in which
Secured Party has a security interest and to make it available to Secured Party
at a place designated by Secured Party. Secured Party shall have a nonexclusive,
royalty free license to use the Copyrights, Patents and Trademarks to the extent
reasonably necessary to permit Secured Party to exercise its rights and remedies
upon the occurrence of an Event of Default. Grantor will pay any expenses
(including reasonable attorneys' fees) incurred by Secured Party in connection
with the exercise of any of Secured Party's rights hereunder, including without
limitation any expense incurred in disposing of the Collateral. All of Secured
Party's rights and remedies with respect to the Collateral shall be cumulative.
Indemnity
. Grantor agrees to defend, indemnify and hold harmless Secured Party and its
officers, employees, and agents against: (a) all obligations, demands, claims,
and liabilities claimed or asserted by any other party in connection with the
transactions contemplated by this Agreement, and (b) all losses or expenses in
any way suffered, incurred, or paid by Secured Party as a result of or in any
way arising out of, following or consequential to transactions between Secured
Party and Grantor, whether under this Agreement or otherwise (including without
limitation reasonable attorneys' fees and reasonable expenses), except for
losses arising from or out of Secured Party's gross negligence or willful
misconduct.
Course of Dealing
. No course of dealing, nor any failure to exercise, nor any delay in exercising
any right, power or privilege hereunder shall operate as a waiver thereof.
Attorneys' Fees
. If any action relating to this Agreement is brought by either party hereto
against the other party, the prevailing party shall be entitled to recover
reasonable attorneys' fees, costs and disbursements.
Amendments
. This Agreement may be amended only by a written instrument signed by both
parties hereto.
Counterparts
. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute the same
instrument.
California Law and Jurisdiction; Jury Waiver
. This Agreement shall be governed by the laws of the State of California,
without regard for choice of law provisions. Grantor and Secured Party consent
to the exclusive jurisdiction of any state or federal court located in Santa
Clara County, California. GRANTOR AND SECURED PARTY EACH WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THE CREDIT AGREEMENT, THIS AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

GRANTOR:

Address of Grantor:

SOUTHWALL TECHNOLOGIES INC.

3975 East Bayshore Road

Palo Alto, CA 94303

By: /s/ Michael E. Seifert

 

Its: SVP & CFO

Attn:

     

 

 

SECURED PARTY

Address of Secured Party:

PACIFIC BUSINESS FUNDING

20195 Stevens Creek Blvd., Suite #220
Cupertino, CA 95014

By: /s/ Melvin L. Robbins

 

Its: Sr. Vice President

Attn:

 

 

 

EXHIBIT A

Copyrights





Description

Registration Number

Registration Date

                                                     



EXHIBIT B

Patents

Description

Registration/Serial Number

Registration/Application

Date

                                                     

 

 

EXHIBIT C

Trademarks

Description

Registration/Application

Number

Registration/Application

Date

                                                     

